 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4
 5

 6
 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 VERGE HOMEOWNERS ASSOCIATION,
   a Washington Non-Profit Corporation,             No.: 2:21-cv-00241-JLR
11
                      Plaintiff,                    [PROPOSED] ORDER GRANTING
12                                                  DEFENDANT ADMIRAL INSURANCE
         v.                                         COMPANY'S UNOPPOSED MOTION
13                                                  FOR EXTENSION OF TIME TO FILE
   CHUBB CUSTOM INSURANCE                           APPEARANCE
14 COMPANY, a New Jersey Corporation;
   ADMIRAL INSURANCE COMPANY, a
15 Delaware Corporation; and DOE
   INSURANCE COMPANIES 1-10,
16
                      Defendant.
17

18         This matter having come before the Court on Defendant Admiral Insurance
19 Company’s Unopposed Motion for Extension of Time for Defendant to File Appearance, and

20 the Court having examined the court files and records, being fully advised, and for good

21 cause shown;

22 ///
23 ///

24 ///

25 ///

26 ///
     [PROPOSED] ORDER GRANTING DEFENDANT ADMIRAL                   PAGE 1    Bullivant|Houser|Bailey PC
     INSURANCE COMPANY'S UNOPPOSED MOTION FOR EXTENSION                      One SW Columbia Street, Suite 800
                                                                             Portland, Oregon 97204-4022
     OF TIME TO FILE APPEARANCE                                              Telephone: 503.228.6351
     NO.: 2:21-CV-00241-JLR
 1            IT IS HEREBY ORDERED that Defendant Admiral Insurance Company shall have

 2 until Monday, May 31, 2021, to answer the Complaint in this lawsuit.

 3            DATED: May 3, 2021

 4
 5

 6
 7                                               A
                                                 Hon. James L. Robart
 8
                                                 United States District Judge
 9

10 Presented by:

11 BULLIVANT HOUSER BAILEY PC

12

13
   By /s/ Ronald J. Clark
14 Ronald J. Clark, WSBA #43534
   E-mail: ron.clark@bullivant.com
15 David J. Ryan, WSBA #26144
   E-mail: david.ryan@bullivant.com
16
   Attorneys for Defendant Admiral Insurance Company
17

18   4810-8264-2919.1

19

20

21

22
23

24

25

26
      [PROPOSED] ORDER GRANTING DEFENDANT ADMIRAL                PAGE 2    Bullivant|Houser|Bailey PC
      INSURANCE COMPANY'S UNOPPOSED MOTION FOR EXTENSION                   One SW Columbia Street, Suite 800
                                                                           Portland, Oregon 97204-4022
      OF TIME TO FILE APPEARANCE                                           Telephone: 503.228.6351
      NO.: 2:21-CV-00241-JLR
